Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, CN106977584, Lu, CN109879877, Cai WO2008113711 and Tinworth, Med. Chem. Commun., 2016, 7, 2206–2216.

Lu ‘877 page 2 teaches pharmaceutical composition capable of targeting compound ubiquitination and BRD4 protein degradation PLK1.  The compound of the invention and a pharmaceutically acceptable salt of the structure as follows: 
Generic formula

    PNG
    media_image1.png
    157
    558
    media_image1.png
    Greyscale

and specific examples are shown in pages 1-3
(portions indicated inside the box and arrow are further discussed below).  
Likewise, 
Lu ‘584, page 2 teaches compound 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


proteolysis targeting chimeras (PROTACs) as the part capable of binding with E3 ligase in PROTACs, and further selecting a linker to link the structures separately having polo-like kinase 1 (PLK1) inhibition activity and bromodomain protein 4 (BRD4) inhibition activity. 

The difference between the instant PROTAC compound formula 
    PNG
    media_image3.png
    33
    280
    media_image3.png
    Greyscale
 and those pictured above is in the PTM 
 (which is PLK1 binding moiety, see specification page 3 at line [20] and also below), portion which has a 
    PNG
    media_image4.png
    54
    63
    media_image4.png
    Greyscale
at the moiety pointed out with 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 in Lu and Lu compounds.  
The above deficiency is cured by Cai ‘311, which teaches PLK1 compounds with anticipatory structural features highlighted below in an exemplification:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Cai’s PLK1 inhibitor compounds are useful in the treatment or control of cell proliferative disorders, particularly oncological disorders.  PLK1, ultimately is linked to cell cycle ubiquitin-protein ligase (E3) that degrades mitotic cyclins.  

Compare the boxed portions in the above structures and the exemplified compounds in the instant dependent claim 11.  Again applicants PROTAC compounds are made by the linking the prior art compounds (pictured above boxed portions) by routinely used linkers (such as the ones found in ‘584 and below pointed out Tinworth compounds).  

The biochemical rationale for making PROTACs are not applicant’s invention, as taught in the above Lu teachings.  For the rationale, structurally similar additional examples see Review article Tinworth at page 2207, column B and Fig.1: Heterobifunctional molecules known as Proteolysis Targeting Chimeras (Protacs) are able to act as substrate modifiers for the ubiquitin E3 ligases, allowing them to associate
with and ubiquitinate target proteins other than their natural substrates (Fig. 1). Protacs achieve this by simultaneously binding to a target protein and a ubiquitin E3 ligase
to form a transient ternary complex which allows ubiquitin transfer from the E3 ligase complex to the target protein. The pictured compounds in Tinworth, Fig. 2, Fig. 5 and Fig. 4 with regards to how various ligase binders are linked to make the chimeras overlap in structure with the instantly recited binders AND taught in the prior art of Lu, LU and Cai in anticipatory fashion.  Tinworth, Lu, Lu and Cai thus teach how to make alternate PROTACs and why (motivation).
Note again that the two Lu’s correspond to the different ULM of the dependent claims and the Cai reference correspond to the PTM of the dependent claims.  Therefore, nothing unobvious is seen in the claims.  
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of skill in the art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625